ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_02_EN.txt. 76

SEPARATE OPINION OF JUDGE ELIAS

I agree with the majority Advisory Opinion in answering in the negative
the two questions put to the Court but I wish to add some three or four
points of difference of emphasis and interpretation on a number of im-
portant issues raised in dealing with the answers. .

It seems that the Court has now reached a stage at which it should bring
to the attention of the General Assembly and of the United Nations Orga-
nization as a whole the need to reconsider the scheme of referring to this
Court cases from the Administrative Tribunal for review in accordance
with the present procedure established in 1955.

The Statute of the United Nations Administrative Tribunal was
adopted by the General Assembly on 24 November 1949, amended on
9 December 1953 and further amended on 8 November 1955; it estab-
lished the Tribunal with competence “to hear and pass judgement upon
applications alleging non-observance of contracts of employment of staff
members of the Secretariat of the United Nations or of the terms of
appointment of such staff members”. Article 3 of the Statute provides
that it should consist of seven members, no two of whom may be nationals
of the same State and that the quorum of three must sit in any particular
case. There is no stipulation about the qualifications of members, who are
appointed by the General Assembly for three years; for instance, they
are not required to have legal qualifications. Article 11 of the Statute
is crucial; paragraph 1 stipulates that if a member State, the Secretary-
General or the person in respect of whom a judgement has been rendered
by the Tribunal, or the successor to such a person’s rights on his death,
objects to the judgement on the ground (i) that the Tribunal has exceeded
its jurisdiction or competence or (ii) that the Tribunal has failed to exer-
cise jurisdiction vested in it, or (iii) that it has erred on a question of law
relating to the provisions of the Charter of the United Nations, or (iv) has
committed a fundamental error in procedure which has occasioned a
failure of justice, any one of these three may within 30 days make a written
application to the Committee established under paragraph 4 of the same
article asking the Committee, called the Committee on Applications for
Review of Administrative Tribunal Judgements, to request an advisory
opinion of the International Court of Justice on the matter. The Commit-
tee is required to decide whether or not there is a substantial basis for the
application to request an advisory opinion of the Court, in which case the
Secretary-General must arrange to transmit the views of the person
concerned to the Court. In accordance with Article 11, paragraph 4, of

62
77 APPLICATION FOR REVIEW (SEP. OP. ELIAS)

the Statute of the Tribunal the Committee is required to meet at the United
Nations Headquarters, and has the power to establish its own rules. If
no application to the Committee is made or if no decision to request an
advisory opinion has been taken by the Committee, the Tribunal’s deci-
sion would be final. Whenever, however, a request has been made for an
advisory opinion the Secretary-General must either give effect to the
opinion of the Court or request the Tribunal to convene specially in
order to confirm its original judgement, or give a new judgement, in
conformity with the opinion of the Court.

In Effect of Awards of Compensation Made by the United Nations Admin-
istrative Tribunal (ILC.J. Reports 1954, p. 47), the Court held that the Tribu-
nal was an independent and truly judicial body pronouncing final judge-
ments without appeal within the limited field of its functions and not
merely an advisory or subordinate organ, and that the Court must give an
advisory opinion within the limits set in the case as asked by the Commit-
tee. In Application for Review of Judgement No. 158 of the United Nations
Administrative Tribunal where the staff member applied for the review
of the Tribunal’s ruling to the Committee on Applications for Review
requesting the Court to give an advisory opinion on two questions, the
Court decided to comply with the Committee’s request and took the view
that the Tribunal had not failed to exercise the jurisdiction vested in it and
had not committed a fundamental error in procedure which had occa-
sioned a failure of justice. The Court observed that

“although [it] does not consider the review procedure provided by.
Article 11 as free from difficulty, it has no doubt that, in the circum-
stances of that case, it should comply with the request by the Com-
mittee on Applications” (.C.J. Reports 1973, p. 183, para. 40);

the Committee is in fact called upon to discharge a duty normally given to
a legal body (ibid., p. 176, para. 25). Similarly, in Application for Review of
Judgement No. 273 of the United Nations Administrative Tribunal, the
United States Government addressed an application for review of the
judgement of the Tribunal to the Committee on Applications for Review
of Administrative Tribunal Judgements, and the Committee decided
to request an advisory opinion of the Court on the correctness of the
decision in question. The Court, after pointing out that a number of pro-
cedural and substantive irregularities had been committed, decided
nevertheless to comply with the Committee’s request, which was refor-
mulated by the Court and interpreted as really seeking a determination as
to whether the Administrative Tribunal had erred on a question of law
relating to provisions of the United Nations Charter or had exceeded
its jurisdiction or competence. The Court pointed out that its proper role
was not to retry the case already dealt with by the Tribunal, and that it
need not involve itself in the question of the proper interpretation of
United Nations Staff Regulations and Rules further than was strictly

63
78 APPLICATION FOR REVIEW (SEP. OP. ELIAS)

necessary in order to judge whether the interpretation adopted by the
Tribunal had been in contradiction with the provisions of the Charter.
The Court finally found that the Tribunal had not erred on a question of
law relating to the provisions of the Charter, and also considered that
the Tribunal’s jurisdiction included the scope of Staff Regulations and
Rules, and that it had not exceeded its jurisdiction or competence.

We may also recall that Article 65, paragraph 1, of the Statute of the
Court provides that it may give an advisory opinion on any legal question
at the request of whatever body may be authorized by or in accordance
with the Charter of the United Nations to make such a request. It has been
said on many occasions by the Court that, in giving its reply to a request
for an advisory opinion, the Court is, by doing so, participating in the
activities of the United Nations and that, in principle, the Court should
not refuse a request; it is entirely a matter of discretion for it whether or
not to reply to a request.

It is clear that the Court may sometimes find itself in a strait- jacket if it
follows closely the limit set in Article 11; nevertheless, to allow the Court
to raise any legal issue analogous, but not strictly relevant, to the ones
specifically asked of it by the Committee might not always give satisfac-
tion. A flexible procedure is, therefore, called for which enables the Court
to raise all legal issues considered by it to be relevant and necessary for the
proper disposal of the problem at issue, so long as it satisfies the require-
ment of the judicial process.

A sensible way out will be for the preliminary problems arising in a
given case to be dealt with first by a tribunal of first instance and then for
legal issues to be raised later on appeal to the Administrative Tribunal in
the normal system of adjudication, which the latter would be obliged to
deal with as a court of appeal. The whole question would then turn on the
judicial rather than on the present almost non-judicial manner of the
Committee on Applications for Review. The political overtone of the
Committee’s deliberations would be minimized, if not completely elimi-
nated, because the present composition of the Committee does not lend
itself to strictly legal adjudications of issues. At present, the framing of
questions to be put to the Court is often tinged with meta-legal concep-
tions of particular State Members of the Committee, which are often
reflected in the manner of the categorization of the questions to be asked
of the Court. The result has often been to make the question in the end
either irrelevant or patently obscure. The Court has accordingly been put
to the trouble of having to find out what the Committee did in fact mean
by the questions as put to it, thereby wasting judges’ time and effort,
before coming round to the real issues involved in a particular case. The
new procedure of using a tribunal of first instance would entail a recast
of the present Statute of the Administrative Tribunal, inter alia, to require
its members to possess legal qualifications. The present Article 11 would
in particular need to be modified. The body operating at this level should
do so as a court. For the purpose the General Assembly might establish

64
79 APPLICATION FOR REVIEW (SEP. OP. ELIAS)

a study group to submit necessary changes, which must allow appeals to
the Administrative Tribunal, the functions of which might have to be
suitably modified.

A second aspect regarding the powers of the Court in dealing with a
request for an advisory opinion is that relating to its power in proper cases
to determine the real meaning of the question it has to answer. In Interpre-
tation of the Agreement of 25 March 1951 between the WHO and Egypt, the
Court pointed out that

“if it is to remain faithful to the requirements of its judicial character
in the exercise of its advisory jurisdiction, it must ascertain what
are the legal questions really in issue in questions formulated in a
request” (.C.J. Reports 1980, p. 88, para. 35).

In that case, the Court found it necessary to reformulate the question sub-
mitted for advisory opinion but insisted that such reformulation must
remain within any limit set on the powers of the requesting body since
the Court could not, by reformulating the question put, respond to a
question which that body could not have submitted if, for example, it was
not on a legal question “arising within the scope of the activities of the
requesting body”. It will be recalled that, in Application for Review of
Judgement No. 273 of the United Nations Administrative Tribunal, the
Court in reformulating the question put by the Committee, emphasized
that its “jurisdiction under Article 11 of the Tribunal’s Statute is limited
to the four specific grounds of objection there specified” and pointed to
its previous dictum (in Application for Review of Judgement No. 158 of
the United Nations Administrative Tribunal, LC.J. Reports 1973, p. 184,
para. 41) that

“Consequently, the Committee is authorized to request, and the
Court to give, an advisory opinion only on legal questions which may
properly be considered as falling within the terms of one or more of

LE

those four ‘grounds’”.

Where necessary, the Court must of course have regard to the intentions of
the requesting body as they emerge from the records leading up to the
decision to request the opinion in question. This was done by the Court
itself in the Interpretation of the Agreement of 25 March 1951 between the
WHO and Egypt (1.C.J. Reports 1980, pp. 85-88, paras. 28-34). In the
present case, the Court decided, after due consideration, that it was not
open to it to enter into all four of the grounds mentioned in Article 11
of the Statute, by reformulating the question put to it or otherwise,
because it could not be said that the Committee intended to ask the
Court to give its opinion on such points for the proper determination
of the case. The Court has emphasized, as previously noted above in this
separate opinion, that its proper role in review proceedings is not to retry

65
80 APPLICATION FOR REVIEW (SEP. OP. ELIAS)

the case “and to attempt to substitute its own opinion on the merits for
that of the Tribunal”, but has nevertheless said that it

“does not mean that in an appropriate case, where the judgement has
been challenged on the ground of an error on a question of law re-
lating to the provisions of the Charter, the Court may not be called
upon to review the actual substance of the decision” (.C_J. Reports
1973, p. 188, para. 48).

In its Advisory Opinion on the Application for Review of Judgement No. 273
of the United Nations Administrative Tribunal (I.C.J. Reports 1982, p. 355,
para. 57), the Court reiterated that the answer to the question must depend
“not only upon the terms of Article 11, but also upon several other factors
including, first of all, the Court’s Statute, the case-law of the Court, the
general requirements for the exercise of the judicial function” as well as
“upon the terms of the particular question asked of the Court by the Com-
mittee”. In this last passage, the Court made it abundantly clear that the
several qualifications surrounding the application of Article 11 of the
Statute for proper judicial purpose are overwhelming. It argues well for
the reform of the Statute as a whole as suggested above in this separate
opinion.

« * x

Another issue requiring comment in the present Advisory Opinion con-
cerns the criticism that the Secretary-General has not given “every reason-
able consideration” thought to be necessary to the case of the Applicant
before the decision was taken not to renew his contract. A good deal has
been said in the statements submitted by the United States and by Italy on
this issue; but very careful reflection on what resolution 37/126 of the
General Assembly requires shows that it does not go as far as the critics
would insist upon or suggest. It is absolutely clear that the resolution in
question does not prescribe a particular procedure which the Secretary-
General must follow in order to show that he has in fact given every con-
sideration to the Applicant. There is no requirement of statute or other
regulation that the Secretary-General should follow a particular course,
nor has that particular course been ignored or deviated from. There
is, however, abundant evidence from more than five letters exchanged on
the subject between the Secretary-General and the Applicant showing
that the Secretary-General told him expressis verbis and almost ad
nauseam that the Applicant’s contract would not be renewed or in any
way extended beyond the five-year period. Neither the Applicant nor
any one else in the whole war of words has even suggested that the non-
renewal of the Applicant’s employment has not been made sufficiently
clear by the Secretary-General and any of his officials. We need to
ponder over paragraphs 10 to 17 of the present Advisory Opinion for
the bulk of the correspondence dealing with this matter. One cannot
but endorse the Tribunal’s conclusion, quoted in paragraph 37 of the

66
81 APPLICATION FOR REVIEW (SEP. OP. ELIAS)

Opinion, regarding reasonable consideration having been given by the
Secretary-General to the Applicant’s repeated requests in dealing with
the case:

“In the present case, the Respondent had the sole authority to
decide what constituted ‘reasonable consideration’ and whether
the Applicant could be given a probationary appointment. He
apparently decided, in the background of secondment of the
Applicant during the period of one year from 27 December 1982 to
26 December 1983, that the Applicant could not be given a pro-
bationary appointment. He thus exercised his discretion properly,
but he should have stated explicitly before 26 December 1983 that
he had given ‘every reasonable consideration’ to the Applicant’s
career appointment.” (Para. XVIII of the Judgement of the Admini-
strative Tribunal.)

Nothing is gained by the further argument as to whether the Secretary-
General or one of his officials has by necessary implication claimed that
the non-renewal of the appointment has been based on a “legal impedi-
ment”. Even the further argument that the Secretary-General had been
induced to reach his decision not to renew by the intervention, direct or
otherwise, of the Soviet Union, has been shown to be utterly insuppor-
table and groundless. There is no shred of evidence to support this
suspicion on the part of the critics.

It is strange that the whole argument about the existence of any legal
impediment has been erected as a legal dogma which somehow has the
force of law not yet specified or even hinted at. All we have is the assevera-
tion that the Secretary-General must not, even through any of his officials,
have been led to refuse the Applicant the renewal of his employment by
the supposed existence of a legal impediment. Whether or not this has
operated on the mind of the Secretary-General when he made it clear
oftentimes that he would not in any case renew the Applicant’s contract,
does not affect the question. He told the Applicant in no uncertain terms
that he had given careful consideration to his case and that his employ-
ment had come to an end.

A third question is the sterile argument about whether the Applicant
was on asecondment from the Soviet Government and about what indeed
constitutes a “secondment”. What was beyond a shadow of doubt was that
the Applicant came as a government servant from the Soviet Union, and
not as a private individual joining the United Nations by his own effort or
act; and the extensions granted were undertaken by the Secretary-Gene-
ral with reference to the Soviet Government up to and including the termi-

67
82 APPLICATION FOR REVIEW (SEP. OP. ELIAS)

nation of his employment with the United Nations. It seems clear that the
issue of secondment, which has been over-argued in the statements of the
critics, sounds like an argument of semantics, like the contention that to
give “reasonable consideration” must mean only calling the Applicant
and telling him in precise words that his appointment would not be
renewed.

x * x

A fourth contention is that the Administrative Tribunal erred in law
for not substituting its own discretion for that of the Secretary-General
when his decision was taken that the Applicant’s employment would
not be renewed. In this matter of the exercise of discretion vested in the
Secretary-General there can be no doubt at all that no one else except the
Secretary-General has indubitable rights to take the final decision
whether or not to employ the Applicant. There can be no doubt that
neither this Court nor the Administrative Tribunal can substitute its own
discretion in this matter for that of the Secretary-General. We may con-
sider that the discretion should have been exercised in a particular way
different from that adopted by the Secretary-General. There is no doubt
that he has the prerogative to do it in his own way. There is no rule
of law for him to follow apart from the one consideration of justice and
fair play which the situation requires, and which no one has suggested
to be unfair. The criticism therefore is not judicial; it is only a matter of
opinion.

One can hardly escape the feeling that the criticism that the Adminis-
trative Tribunal has too easily accepted the decision of the Secretary-
General in approving the exercise of his discretion seems to imply that the
Tribunal, and even this Court, should substitute its own discretion
for that of the Secretary-General in concluding that the Applicant’s
employment should not be renewed. This would of course amount to
requiring the Court to go into the merits of the entire case under the guise
of the review asked of it under the present Statute. As we have pointed out
earlier in this opinion the Court should not do that. In Application for
Review of Judgement No. 273 of the United Nations Administrative Tribu-
nal (I.C.J. Reports 1982, p. 356, para. 58), the Court warns against the pro-
cedure when it said that its proper role in the review proceedings is not to
retry the case or “to attempt to substitute its own opinion on the merits
for that of the Tribunal”.

The Court, therefore, has no other choice than to affirm the judgement
of the Administrative Tribunal and to answer the two questions put to it by
the Committee in the negative.

(Signed) T. O. ELtas.

68
